Name: Commission Regulation (EEC) No 2755/82 of 14 October 1982 re-establishing the levying of customs duties on bags, sachets and similar articles of polyethylene, falling within subheading 39.07 B V ex d) and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 applyl
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 291 / 14 Official Journal of the European Communities 15. 10 . 82 COMMISSION REGULATION (EEC) No 2755/82 of 14 October 1982 re-establishing the levying of customs duties on bags, sachets and similar articles of polyethylene, falling within subheading 39.07 B V ex d) and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply ting in Hong Kong reached that reference base ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference scheme causes economic difficulties in a region of the Community ; whereas customs duties in respect of the products in question must therefore be re-established against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 18 October 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products origi ­ nating in Hong Kong : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Article 1 of that Regulation, duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 1 ; Whereas, as provided for in Article 11 , where the increase of preferential imports of those products, originating in one or more beneficiary countries, causes, or is likely to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 120 % of the highest maximum amount valid for 1980 ; Whereas, in the case of bags, sachets and similar articles of polyethylene, the reference base is fixed at 5 612 736 ECU ; whereas, on 27 September 1982, imports of these products in the Community origina ­ CCT heading No Description 39.07 B V ex d) Bags, sachets and similar articles of (NIMEXE code polyethylene 39.07-53) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 21 . 12. 1981 , p . 1 .